Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-4-2005

Shabazz v. Felsnik
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2367




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Shabazz v. Felsnik" (2005). 2005 Decisions. Paper 1250.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1250


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                   ________________

                         No. 04-2367
                      ________________

              YUSUF SHABAZZ a/k/a Joseph Hall

                               v.

     FELSNIK, Personal and Capacity; MCCOOL, Personal and
  Capacity; DOSKY, Personal and Capacity; PETERSON, Personal
  and Capacity; WILLIAM CICENIA, Correction Officer, Personal
and Capacity, a/k/a John Doe (1); WILLIAM MCCOOL, Correction
     Officer, Personal and Capacity, a/k/a John Doe (2); SCOTT
   THERIAULT, Correction Officer, Personal and Capacity, a/k/a
John Doe (3); WILLIAM LANFRANK, Correction Officer, Personal
and Capacity, a/k/a John Doe (4); DONALD WINKLER, Correction
         Officer, Personal and Capacity, a/k/a John Doe (5)

                                    Yusuf Shabazz,

                                              Appellant
                     ___________________

         On Appeal From the United States District Court
                   For the District of New Jersey
                   (D.C. Civ. No. 01-CV-01319)
          District Judge: Honorable Anne E. Thompson
                        ________________

           Submitted Under Third Circuit LAR 34.1(a)
                        April 21, 2005


   Before: RENDELL, AMBRO and FUENTES, Circuit Judges


                      (Filed : May 4, 2005)
                                    ________________

                                        OPINION
                                    ________________

PER CURIAM

       Yusuf Shabazz appeals from judgment entered in favor of defendants after a jury

trial in the United States District Court for the District of New Jersey. We will affirm.

       Shabazz’ complaint was based on the following allegations. On February 18,

2000, Yusuf Ali Shabazz was incarcerated at the Morris County Jail. He alleged in his

complaint that around 11:00 p.m., Officer Felsnik opened his cell, allowing Officer

McCool to enter, although they were not authorized to be in his cell without a supervising

sergeant present. McCool then became “belligerent, disrespectful and very aggressive”

towards Shabazz. Around 12:45 a.m., Sgt. Dosky and five other defendants came to

Shabazz’ cell, hog-tied him, and carried him to lock-up. In the process, Shabazz’ right

shoulder was dislocated and he sustained a fracture of the right arm and swelling in both

arms. He was examined by a prison doctor the next day and referred to Morristown

Memorial Hospital for treatment of his injuries. Shabazz filed a complaint alleging

excessive force and also alleging violation of due process when he was sanctioned for 15

days disciplinary detention without due process.

       On June 26, 2001, the District Court dismissed the due process claim for failure to

state a claim, finding that Shabazz’ 15-day detention was not substantial or atypical.

However, the Court allowed the Eighth Amendment excessive force claim to go forward.



                                             2
In February 2002, the Magistrate Judge assigned to the case denied Shabazz’ motion for

appointment of counsel.1 Following discovery, the matter proceeded to a three-day jury

trial. The jury returned a verdict in favor of defendants and against Shabazz. Shabazz

filed a timely appeal from the judgment entered against him.2

         In his brief, Shabazz raises three grounds for relief. First, he argues that the

District Court improperly denied his motions for appointment of counsel. Second, he

alleges that he had inadequate discovery. Third, he alleges that there were no minorities

on his jury.

         The District Court properly applied the factors set forth in Tabron v. Grace, 6 F.3d

147 (3d Cir. 1993), in denying Shabazz’ motions for counsel. First, the Court noted that

the legal and factual issues were not complex. The matter concerned whether certain

correctional officials used excessive force, primarily a fact question for the jury. The

Court also found that Shabazz was able to articulate his issues. The case did not require

expert testimony. We hold that the Court did not abuse its discretion in denying Shabazz’

motions. Tabron, 6 F.3d at 158 (stating that court’s decision to deny appointment of

counsel is reviewed for abuse of discretion).

         Shabazz’ second claim is that he was denied adequate discovery. Appellees argue

that they produced everything requested in discovery, including complete copies of his



  1
      The Court also later denied his renewed motions for appointment of counsel.
  2
    Although Shabazz filed a motion for a new trial, he did not appeal the order denying
that motion.

                                                3
medical records and reports of the investigation of the alleged assault. Although it is not

entirely clear, it appears that Shabazz claims that the items produced in discovery were

altered to cover up what happened. His unsupported allegations are not sufficient to

support appellate relief.

       Shabazz’ third claim is that minorities were excluded from his jury. A plaintiff in

a civil action who claims that racial discrimination occurred in jury selection must

establish a prima facie case, including information about whether there has been a pattern

of strikes against members of a particular race. Edmonson v. Leesville Concrete Co.,

500 U.S. 614, 631 (1991). Shabazz has provided no evidentiary support for this claim.

       For the foregoing reasons, we will affirm.




                                             4